Citation Nr: 1760224	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-25 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to June 2007 for an award of entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Witness

ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971 and from July 1971 to June 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 and a January 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared before the Board during a hearing in November 2017.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  June 2007 is the earliest recognizable date of entitlement to service connection for PTSD.

2.  An unappealed (and therefore final) April 2010 rating decision denied service connection for hypertension because there was insufficient evidence that hypertension had its onset during or was related to service; however, evidence received subsequently includes information not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date for the award of entitlement to service connection for PTSD have not been met.  38 U.S.C. §§ 5110, 5111; 38 C.F.R. §§ 3.151, 3.155, 3.400.

2.  New and material has been received and the claim for service connection for hypertension may be reopened.  38 U.S.C. § 5108; 38 C.F.R. §§ 3.156(a), 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for PTSD

The effective date issue on appeal arises from a disagreement with the effective date assigned upon a grant of service connection for PTSD contained in a March 2011 rating decision.  In cases where service connection has been granted, and an effective date has been assigned, 38 U.S.C. § 5103(a) notice is no longer required because the purpose of that notice has been fulfilled.  See Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The effective date of a grant of benefits based on new and material evidence following a prior final denial is the date of receipt of a new claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

The Record indicates that the RO denied the Veteran's claim of entitlement to service connection for PTSD in December 1992.  The Veteran did not appeal this denial.  In June 1994, the Veteran filed a claim of entitlement to service connection for PTSD.  The RO denied the Veteran's claim in July 1994.  
The Veteran filed an application to reopen his denied claim of entitlement to service connection for PTSD in June 2001, which the RO denied in August 2002.  The Veteran filed a claim of entitlement to service connection for various disabilities in June 2007.  The RO denied the Veteran's claim of entitlement to service connection for PTSD in an August 2008 rating decision.  In November 2009, the RO again denied the Veteran's application to reopen his claim of entitlement to service connection for PTSD.  In March 2011, the RO granted the Veteran's claim of entitlement to service connection for PTSD, from June 2007.  

At issue in this case is the earliest date of entitlement to service connection for PTSD.  The record indicates that the RO denied a claim of entitlement to service connection for PTSD in December 1992.  The Veteran did not appeal this denial, and the decision became final.  The March 2011 grant of service connection came following the submission of new and material evidence, including a September 2010 VA examination.  As noted above, the effective date for a grant of benefits based on new and material evidence following a prior final denial is the date of receipt of a new claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  The RO has awarded the Veteran with benefits from the date of his June 2007 claim.  Given the procedural history of this case, and the evidence of record, the law does not permit an effective date prior to June 2007.

The Veteran has asserted that he is entitled to a date prior to June 2007 as a result of new regulations governing the award of service connection for PTSD.  As a general matter, "absent a showing of [clear and unmistakable error, a veteran] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); see also 38 C.F.R. § 3.400(q)(2) (where new and material evidence is received after a final disallowance, the effective date is the date of receipt of the new claim or date entitlement arose, whichever is later).  Under 38 U.S.C. § 5110(g) and 38 C.F.R. § 3.114, a Veteran may receive an earlier effective date in the case of a liberalizing law or liberalizing VA issue.  VA has indicated it does not believe that the 2010 amendment to the PTSD regulation (which the Veteran cites) is a "liberalizing VA issue" within the meaning of 38 U.S.C. § 5110(g) and 38 C.F.R. § 3.114.  See Stressor Determinations For PTSD, 75 Fed. Reg. 39843 (July 13, 2010) ("This regulation, however, governs procedural matters rather than creating a new basis for entitlement to service connection for PTSD because it merely relaxes under certain circumstances the evidentiary standard for establishing occurrence of a stressor. As a result, 38 U.S.C. 5110(a), rather than 38 U.S.C. 5110(g), is applicable to awards under this rule.").  

However, even if the 2010 amendment were a liberalizing VA issue, the exception allowing an earlier effective date for liberalizing VA issues would not apply in this case because the current effective date is already earlier than the date that would be assigned based on a liberalizing issue.  An effective date granted pursuant to a liberalizing VA issue cannot be cannot be earlier than the effective date of the administrative issue.  See 38 U.S.C. § 5110(g).  In this case, the RO granted an effective date prior to the date of the 2010 amendment.  Because the effective date of the grant of service connection for PTSD in this case is, in fact, earlier than the date of the 2010 amendment, an earlier effective date pursuant to the exception for a liberalizing VA issue cannot be granted, by law.

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension

The Board is required to determine whether new and material evidence has been received before it can reopen a claim.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, VA shall reopen and review an adjudicated claim when a veteran submits new and material evidence that raises a reasonable possibility of substantiating the adjudicated claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the veteran's claim.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Service connection for hypertension was denied in an August 2008 rating decision because the evidence of record failed to demonstrate that the Veteran suffered from the diagnosed disorder.  The Veteran filed an application to reopen his claim in March 2009, but did not disagree with the August 2008 rating decision.  The RO denied the claim again in June 2009 for lack of evidence of a nexus between the Veteran's diagnosed hypertension and his service.  The Veteran again sought to reopen his claim in October 2009, and was denied in April 2010.  The Veteran sought service connection for hypertension in April 2011, and was denied in January 2012.  The Veteran filed a notice of disagreement following the January 2012 denial, but did not disagree with the April 2010 rating decision.  The April 2010 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103; Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  

New evidence submitted after to the April 2010 rating decision includes private treatment records, VA treatment records, and testimony provided during the November 2017 hearing.  The Board finds that the new evidence received since the April 2010 rating decision is material, and that this new and material evidence is sufficient to reopen the previously denied claim of entitlement to service connection for hypertension.  See 38 C.F.R. § 3.156.


ORDER

Entitlement to an effective date prior to June 2007 for an award of entitlement to service connection for PTSD is denied.

The request to reopen the previously denied claim of entitlement to service connection for hypertension is granted.

	(CONTINUED ON NEXT PAGE)




REMAND

The record indicates that the Veteran has not received an examination to determine whether he suffers from hypertension as a result of his service.  Specifically, the Veteran states that his hypertension is the result of herbicide agent exposure incurred during his service in the Republic of Vietnam.  Remand is necessary to obtain an appropriate medical opinion that addresses the cause of the Veteran's hypertension.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file, including a copy of this Remand, to an appropriate medical examiner for a medical opinion to determine whether the Veteran suffers from hypertension as a result of his service, to include as a result of herbicide exposure (including Agent Orange).  AN EXAMINATION, TO INCLUDE DIAGNOSTIC TESTS AND STUDIES, SHOULD BE ACCOMPLISHED IF NECESSARY. The claims file must be reviewed by the examiner in conjunction with any examination.  Based on a review of the record, the examiner should address the following: 
(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any current hypertension is related to the Veteran's service, to include as a result of exposure to an herbicide agent (including Agent Orange)?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any current hypertension is related to the Veteran's service connected disabilities?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

2.  Readjudicate the Veteran's claim. If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112.





______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


